internal_revenue_service number release date index number ------------------------------- ------------------------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-125034-09 date october legend county c ------------------------------- ----------------------- state ----------------------------------- authority ------------------------------------------------------------------------ program a -------------------------------------------- program b -------------------------------------------- workers -------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- dear ------------------- this is in reply to your letter requesting a private_letter_ruling concerning whether certain housing benefits provided to employees of county c are excludable from gross_income and subject_to federal_income_tax withholding facts according to the facts submitted county c and the authority are political subdivisions of the state the authority is charged among other responsibilities with regulating the provision of safe decent and sanitary housing accommodations to county c residents of low and moderate income levels in part through its program b under this program both for-sale and rental affordable housing accommodations program b benefits are made available to low and moderate income level individuals living or working in county c in addition to program b the authority has also established program a to provide safe decent and affordable short-term rental housing plr-125034-09 of modest standards to low and moderate income individuals who are enrolled in an employer-sponsored training program within county c and who will likely succeed if given some additional supports such as affordable housing assistance program a is open to all employers throughout county c county employers and the authority has entered into various understandings with such employers respecting the provision of these integrated housing and training benefits to qualified county employers’ employees generally trainees in addition and specific to this ruling_request the authority has entered into specific memoranda of understanding mous to make its program b housing trainee assistance benefits available to county employees who are county c employees otherwise meeting the general income level and program requirements specifically the authority will extend its program b benefits to employees of county c including certain workers workers the housing training assistance benefits provided under program b and program a to low and moderate income level county c trainees are made available to such employees on the same basis and for the same purposes as such benefits are extended to other county employee trainees generally and no benefits have been set_aside specifically for county c employee trainees benefits are awarded on a nondiscriminatory and nonpreferential selection basis among the class of eligible participants that includes both county c employees trainees and employees of other county employers you have requested a ruling concerning whether the value of the housing benefits provided to individuals who are employees of county c governmental functions under the authority’s program a an activity of county c’s broader program b and under program b under the circumstances described above are excludable from the recipients’ gross incomes for federal_income_tax purposes and subject_to federal_income_tax withholding law analysis sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 1955_1_cb_207 although sec_61 provides for broad includibility in gross_income the internal_revenue_service irs has consistently held that payments to individuals by governmental units under legislatively provided social benefit programs for promotion of the general welfare that do not represent compensation_for services are excludable from the recipient's gross_income general welfare exclusion plr-125034-09 the general welfare exclusion applies only to governmental payments out of a welfare fund based upon the recipients' identified need and not where made as compensation_for services see eg revrul_57_102 1957_1_cb_26 payments to the blind revrul_74_74 1974_1_cb_18 awards to crime victims or their dependents revrul_74_205 1974_1_cb_20 replacement housing payments under the housing and urban development act of to aid displaced individuals and families revrul_75_271 1975_2_cb_23 assistance payments for lower income families to acquire homes revrul_76_395 1976_2_cb_16 home rehabilitation grants to low-income recipients revrul_77_77 1977_1_cb_11 payments to indians to stimulate and expand indian-owned economic enterprises and revrul_98_19 1998_15_irb_5 relocation payments made to flood victims revrul_98_19 1998_1_cb_840 and revrul_76_373 1976_2_cb_16 concern the taxation of relocation payments under title i of the housing_and_community_development_act_of_1974 act which has the primary objective of developing viable urban communities by providing decent housing and a suitable living environment and expanding economic opportunities principally for persons of low and moderate income revrul_98_19 holds that the payments authorized by the act and made by a local_government to individuals moving from flood-damaged areas to other residences are in the nature of ‘general welfare’ and therefore are not includible in gross_income similarly revrul_76_373 holds that relocation payments eg for reasonable expenses in moving a person’s family or personal_property made to individuals displaced by activities assisted under title i of the act are in the nature of ‘general welfare’ and therefore are not includible in gross_income in revrul_75_271 supra the irs held that mortgage assistance payments to lower income individuals provided under a governmental housing program designed to assist lower income families in acquiring home ownership and that were based on a consideration of financial need determined under department of housing and urban development guidelines were in the nature of general welfare_payments and were excludable from recipients’ gross incomes under the general welfare exclusion similarly amounts provided by governmental units to low and moderate-income level individuals for training retraining and the development of productive job skills to assist such individuals in obtaining gainful employment are also in the nature of general welfare see revrul_63_136 1963_2_cb_19 revrul_75_246 1975_1_cb_24 revrul_71_425 1971_2_cb_76 under county c’s program a and program b affordable housing assistance and job training benefits are provided to county employees and trainees including county c employees trainees on the basis of low and moderate-income level qualification without regard to the employees’ status as the employee of a particular county employer municipal state or local governmental employer plr-125034-09 revrul_75_246 supra states that the determination as to whether payments under work-training programs are includable in a participant’s gross_income rests on whether the activity for which the payments are received is basically the performance of services or is only participation in the training program that promotes the general welfare in the case of county c’s program b and program a benefits flow from a recipient’s general eligibility as a low or moderate-income level county trainee and not by reason of any county c or governmental employee relationship any county c- employer relationship is merely coincidental see also revrul_79_131 1979_1_cb_368 involving the selection of certain benefits recipients on a nondiscriminatory basis applicable by analogy based on the information submitted and representations made and assuming program b and program a are operated substantially as described the benefits provided to low and moderate-income level county employees trainees including county c employees trainees to assist them in securing safe affordable and reasonably proximate housing and acquiring new job skills are substantially_similar to those benefits previously considered by the irs in the authorities addressed above are similarly within the scope of the general welfare exclusion and are thus excludable from the gross incomes of recipients for federal_income_tax purposes the subject benefits are made by a governmental body from a governmental welfare fund pursuant to a legislative enactment not as compensation_for services and for the promotion of the general welfare sec_3402 requires every employer to withhold income_tax on wages in accordance with tables or computational procedures prescribed by the secretary wages is defined as all remuneration for services performed by an employee for his or her employer unless excepted generally amounts excludable from the gross_income of an employee under the general welfare exclusion are not remuneration for employment and therefore are not subject_to income_tax_withholding under sec_3402 accordingly the benefits provided by county c to its employees under program a would be excludable from wages and not subject_to income_tax_withholding to the extent that the benefits are excludable from gross_income under the general welfare exclusion rulings assuming program b and program a are operated as described with no particular preference or prejudice shown to county c employees or their governmental employers over the employees of other eligible county employers in the selection of benefit recipients we conclude that the value of the described housing assistance benefits provided under program b and program a to employees of county c including the workers is excludable from the gross incomes of such recipients for federal_income_tax purposes because the payments or benefits are in the nature of general welfare and do not represent compensation_for services within the contemplation of section plr-125034-09 a of the code also the benefits provided to employees of county c under program b and program a that are excludable from gross_income are not wages subject_to federal_income_tax withholding this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosures copy of letter copy for sec_6110 purposes
